DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed July 1, 2021.  Claims 8-11, 13-14, 22-25, 27-32, and 34-35 are pending and under examination in this case.  Claims 29-35 are newly added.  Claims 1-7 and 15-21 were previously canceled.  Claims 12, 26, and 33 are currently canceled.  Claims 8, 11, 13, 14, 22-25, 27-32, and 34-35 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021, has been entered.
Remarks
Nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 8, 22, and 29 recite, in newly added language, ”coordinate sequence comprises . . . terminal”
Claim 10 – “target . . .  payment service”
Claims 11, 25, and 32 - “the first random information is a first random number string of a predetermined length”
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C 
In this case, the claims recite multiple instances of intended use –
Claims 8, 22, and 29 - “the interactive environment authentication information is a coordinate sequence generated …”
Claims 11, 25, and 32  - “the interactive environment authentication information is a coordinate sequence generated …”
Response to Arguments
Applicant’s arguments, see REMARKS, filed July 1, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-14, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 8-14 and 22-28, as currently amended, has been withdrawn. 
Applicant's further arguments filed July 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 8 and 22, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11, 13-14, 22-25, 27-32, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 8-11 and 13-14 are directed to a method, claims 22-25 and 27-28 are directed to a system, and 29-32 and 34-35 are directed to a nontransitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying the identity of a user for a transaction, which is an abstract idea. Specifically, the claims recite transmitting information to a terminal, obtaining authentication and password information from the terminal, verifying the password, authenticating the interactive environment, obtaining second information, verifying the second information matches the first information, and determining that security authentication succeeds, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). In other words, the claims are directed to commercial or legal interactions because they describe a process for two parties to a transaction to verify each other’s identity. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a virtual reality server and virtual reality terminal merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the virtual reality server and virtual reality terminal perform the steps or functions of authenticating a transaction, via the steps of transmitting information to a terminal, obtaining 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 
As discussed above, taking the claim elements separately, the virtual reality server and virtual reality terminal perform the steps or functions of verifying the identity of a user for a transaction, via the steps of transmitting information to a terminal, obtaining authentication and password information from the terminal, verifying the password, obtaining second information, verifying the second information matches the first information, and determining that security authentication succeeds.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 9-11, 14, 23-5, 27-28, 30-32, and 34-35 further describe the abstract idea of verifying the identity of a user for a transaction.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8-9, 11, 22-23, 25, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over by Ko (US 2018/0159686) in view of Larsen (US 2004/0098627).
Regarding claims 8, 22, and 29 -
Ko discloses a computer-implemented method comprising:
transmitting, by a virtual reality server, first random information to a virtual reality terminal, (par 34, abs) wherein the virtual reality terminal is running an interactive environment of a virtual reality scenario; (par 19, 27, 39)
obtaining, by the virtual reality server and from the virtual reality terminal, interactive environment authentication information and password information; (par 51-53, 60-67)
generating, by the virtual reality server, a reverse offset based on the password information, (par 30-41) 
performing a reverse mapping calculation on the reverse offset based on the first mapping algorithm to generate the second random information; (par 30-41) and
verifying, by the virtual reality server, the password information; (par 28-39, 51, 60-67)
obtaining, by the virtual reality server, responsive to verifying the password information, second random information from the interactive environment authentication information; (par 51-53, 60-67) 
verifying, by the virtual reality server, that the second random information obtained from the interactive environment authentication information matches the first random information; (par 28, 51-53, 60-67) and
in response to verifying that the second random information matches the first random information, determining, by the virtual reality server, the interactive environment of the virtual reality scenario is authentic. (par 55-58, 60-67)
Ko does not specifically teach wherein the interactive environment authentication information generated from the first random information and the password information.
Larsen teaches that the interactive environment authentication information is generated from the first random information and the password information. (abs, cl 1, 11)
It would be obvious to one of ordinary skill in the art to combine Ko and Larsen for greater transaction security.
Note that the newly added language, “coordinate sequence comprises . . . terminal” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Note that the newly added language, “the interactive environment authentication information is a coordinate sequence generated …” constitutes intended use and does not serve to distinguish from the prior art.  MPEP 2103 I C 
Regarding claims 9, 23, and 30 –
Ko discloses receiving, by the virtual reality server, a service request from the virtual reality terminal in response to the virtual reality terminal detecting that a user triggers a target service in the virtual reality scenario; (par 60-67)
generating, by the virtual reality server, the first random information in response to the service request; (par 60-67)
generating, by the virtual reality server, encrypted first random information by encrypting the first random information; (par 55, 60-67) and

Regarding claims 11, 25, and 32 -
Claims 11, 25, and 32 recite the limitation “the first random information is a first random number string of a predetermined length” which constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claims 11, 25, and 32 recite the limitation “the interactive environment authentication information is a coordinate sequence generated …” which constitutes intended use and does not serve to distinguish from the prior art.  MPEP 2103 I C 
Claims 10, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2018/0159686) in view of Larsen (US 2004/0098627) and further in view of Zhou et al (US 2017/0228704).
Regarding claims 10, 24, and 31 –
Ko and Larsen teach as above.
Zhou teaches that the target service is a virtual reality scenario-based fast payment service. (claim 1)
It would be obvious to one of ordinary skill in the art to combine Ko and Larsen with Zhou for a more user-friendly payment method.
Claims 13-14, 27-28, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2018/0159686) in view of Larsen (US 2004/0098627) and further in view of Lupton et al (US 2011/0055586).
Ko and Larsen teach as above.
Regarding claims 13, 27, and 34 –
Ko teaches generating second random numbers by performing the reverse mapping calculation on the set of mapping coordinates corresponding to the password characters based on the first mapping algorithm; (par 30-41) and
splicing the second random numbers to obtain second random number string, wherein the second random information is the second random number string. (par 30-41)
Lupton teaches that the offset comprises a set of mapping coordinates corresponding to password characters in the password information, and wherein the set of mapping coordinates is generated by application of the first mapping algorithm to first random numbers in the first random number string.  (par 8, 35, 75-77)
Lupton discloses generating the reverse offset corresponding to password characters in the password information; (par 8, 35, 75-77)
It would be obvious to one of ordinary skill in the art to combine the offsets of Lupton with the authentication method of Ko and Larsen in order to obtain greater transaction security.
Regarding claims 14, 28, and 35 -
Lupton discloses determining a set of coordinates of an initial location of the user focus in a password input interface in the virtual reality scenario before applying the reverse offset to the user focus; (par 8, 35, 75-77)  and
generating the reverse offset] based on the set of coordinates of the initial location and the sets of coordinates in the coordinate sequence. (par 8, 35, 75-77)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685